--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CareView Communications, Inc. 8-K [careview-8k_123011.htm]
 
Exhibit 10.88
 
 
NOTE AND WARRANT AMENDMENT AGREEMENT


This Note and Warrant Amendment Agreement (the “Agreement”) is entered into as
of December 30, 2011, by and among CareView Communications, Inc., a Nevada
corporation (the “Company”), HealthCor Partners Fund, L.P. (“HealthCor
Partners”) and HealthCor Hybrid Offshore Master Fund, L.P. (“HealthCor Hybrid”
and, together with HealthCor Partners, the “Investors”).


WHEREAS, the Company and the Investors previously entered into that certain Note
and Warrant Purchase Agreement, dated as of April 21, 2011 (the “Issue Date”),
by and among the Company and the Investors (the “Purchase Agreement”), in
connection with (a) that certain Senior Secured Convertible Note issued by the
Company to HealthCor Partners as of the Issue Date in the original principal
amount of $9,316,000 (the “HealthCor Partners Note”), (b) that certain Senior
Secured Convertible Note issued by the Company to HealthCor Hybrid as of the
Issue Date in the original principal amount of $10,684,000 (the “HealthCor
Hybrid Note” and together with the HealthCor Partners Note, the “HealthCor
Notes”), (c) that certain Warrant to Purchase Common Stock issued by the Company
to HealthCor Partners as of the Issue Date, representing the right to purchase
up to 5,488,456 shares of the Company’s Common Stock (as defined therein) (the
“HealthCor Partners Warrant”), and (d) that certain Warrant to Purchase Common
Stock issued by the Company to HealthCor Hybrid as of the Issue Date,
representing the right to purchase up to 6,294,403 shares of the Company’s
Common Stock (the “HealthCor Hybrid Warrant” and together with the HealthCor
Partners Warrant, the “HealthCor Warrants”); and


WHEREAS, the Company and the Investors desire to amend the Purchase Agreement,
pursuant to Section 7.9 thereof, in order to modify the Investors’ right to
restrict certain equity issuances as set forth therein; and
 
WHEREAS, the Company and the Investors desire to amend the HealthCor Notes and
the HealthCor Warrants, pursuant to Section 11 of the HealthCor Notes and
Section 21 of the HealthCor Warrants, in order to eliminate certain antidilution
provisions contained therein;
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Investors hereby agree as follows:
 
1. Amendment to Purchase Agreement.
 
1.1 Section 6.12 of the Purchase Agreement is hereby amended and restated in its
entirety to read as follows:
 
“Equity Issuance.  The Company shall not issue any capital stock or debt or
equity securities exercisable for or convertible into capital stock without the
Investors’ prior written consent, which consent shall not be unreasonably
withheld; provided, that in the event the Company issues shares of capital stock
for a consideration per share that is less than the Trigger Price (as defined
below), or issues Options or Convertible Securities with an effective exercise
or conversion price per share of underlying Common Stock that is less than the
Trigger Price, such consent may be granted or withheld in the Investors’ sole
discretion; and provided, further, that the Company shall be permitted to issue,
without requiring any such consent, (a) shares of Common Stock, Options or
Convertible Securities to employees, directors, consultants and advisors of the
Company or any of its Subsidiaries pursuant to incentive equity arrangements
that are approved by the compensation committee of the Board of Directors, if
any, or the Board of Directors; (b) shares of Common Stock to holders of Options
or Convertible Securities that are outstanding on the Closing Date, upon the
exercise or conversion of such Options or Convertible Securities, upon the terms
of such securities existing on the date of this Agreement; and (c) shares of
Common Stock in connection with any stock dividend, stock split, stock
combination or other distribution or recapitalization on shares of Common Stock
that is covered by Section 6(b) or 6(c) of the Notes and Section 8(a) of the
Warrants (a “Capital Event”).
 
 
 

--------------------------------------------------------------------------------

 
 
For the avoidance of doubt, the consideration paid in connection with the
issuance of any capital stock, or the consideration paid or payable in
connection with the issuance, conversion or exercise of any Options or
Convertible Securities, shall, insofar as it consists of property other than
cash, be computed at the fair market value thereof at the time of such issuance,
as determined in good faith by the Board of Directors of the Company.  The
effective exercise or conversion price per share paid or payable in connection
with any Options or Convertible Securities shall be calculated by dividing (i)
the total amount, if any, received by the Company as consideration for the
issuance of such Options or Convertible Securities, plus the minimum aggregate
amount of additional consideration (as set forth in the instruments relating
thereto, without regard to any provision contained therein for a subsequent
adjustment of such consideration) payable to the Company upon the exercise of
such Options or the conversion or exchange of such Convertible Securities, or in
the case of Options for Convertible Securities, the exercise of such Options for
Convertible Securities and the conversion or exchange of such Convertible
Securities, by (ii) the maximum number of shares of Common Stock (as set forth
in the instruments relating thereto, without regard to any provision contained
therein for a subsequent adjustment of such number) issuable upon the exercise
of such Options or the conversion or exchange of such Convertible Securities, or
in the case of Options for Convertible Securities, the exercise of such Options
for Convertible Securities and the conversion or exchange of such Convertible
Securities.  As used herein, the “Trigger Price” shall mean $1.40 per share, as
adjusted to reflect the effects of any Capital Event upon the Company’s
outstanding capital stock.”


1.2 All other terms of the Purchase Agreement shall remain unchanged.  As
modified hereby, the Purchase Agreement shall remain in full force and effect
and is in all respects hereby ratified and affirmed.
 
2. Amendment to HealthCor Notes.
 
2.1 Section (6)(d) of the HealthCor Partners Note is hereby deleted and replaced
in its entirety with the following:
 
“[Intentionally Omitted.]”


2.2 Section (23)(a) of the HealthCor Partners Note is hereby deleted and
replaced in its entirety with the following:
 
“[Intentionally Omitted.]”
 
 
 

--------------------------------------------------------------------------------

 
 
2.3 Section (6)(d) of the HealthCor Hybrid Note is hereby deleted and replaced
in its entirety with the following:
 
“[Intentionally Omitted.]”


2.4 Section (23)(a) of the HealthCor Hybrid Note is hereby deleted and replaced
in its entirety with the following:
 
“[Intentionally Omitted.]”


2.5 All other terms of the HealthCor Notes shall remain unchanged.  As modified
hereby, the HealthCor Notes shall remain in full force and effect and are in all
respects hereby ratified and affirmed.
 
3. Amendment to HealthCor Warrants.
 
3.1 Section 8(f) of the HealthCor Partners Warrant is hereby deleted and
replaced in its entirety with the following:
 
“[Intentionally Omitted.]”


3.2 Section 8(f) of the HealthCor Hybrid Warrant is hereby deleted and replaced
in its entirety with the following:
 
“[Intentionally Omitted.]”


3.3 All other terms of the HealthCor Warrants shall remain unchanged. As
modified hereby, the HealthCor Warrants shall remain in full force and effect
and are in all respects hereby ratified and affirmed.
 
4. Miscellaneous. This Agreement may be executed in multiple counterparts, each
of which shall be an original, but all of which shall constitute one and the
same Agreement.
 
*** Remainder of Page Intentionally Left Blank ***


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company and the Investors have executed this Agreement
as of the date first written above.



   
COMPANY
          CareView Communications, Inc.          
By:
/s/Steven G. Johnson
   
Name:
Steven G. Johnson    
Title:
President

 
 

   
INVESTORS
         
HealthCor Partners Fund, L.P.
         
By:
HealthCor Partners Management L.P.
   
Its:
Manager    
 
      By: HealthCor Partners Management, G.P., LLC     Its: General Partner    
        By: /s/ Jeffrey C. Lightcap     Name: Jeffrey C. Lightcap     Title:
Senior Managing Director

 

   
HealthCor Hybrid Offshore Master Fund, L.P.
         
By:
HealthCor Hybrid Offshore G.P., LLC    
Its:
General Partner    
 
      By: /s/ Steven J. Musumeci     Name: Steven J. Musumeci     Title: Chief
Operating Officer


 

--------------------------------------------------------------------------------
